State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521699
________________________________

In the Matter of CARMINE
   CORRIERI,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Egan Jr., Devine and Clark, JJ.

                             __________


     Carmine Corrieri, Gowanda, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. Although petitioner seeks to be restored to the status
he enjoyed prior to the disciplinary determination, he is not
                              -2-                  521699

entitled to that relief (see Matter of Marcial v Fischer, 96 AD3d
1245, 1246 [2012]). He is, however, entitled to have restored
the loss of good time incurred as a result of the disciplinary
determination (see Matter of Moreno v Prack, 130 AD3d 1121, 1122
[2015]; Matter of Marcial v Fischer, 96 AD3d at 1246).
Otherwise, as petitioner has received all of the relief to which
he is entitled, the proceeding is dismissed as moot (see Matter
of McCaskell v Department of Corr. & Community Supervision, 128
AD3d 1208, 1208-1209 [2015]).

     Peters, P.J., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court